Citation Nr: 0111770	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for service connection for a left hip and leg 
disability.

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  He had a period of inactive duty for training 
with the Puerto Rico Army National Guard from April 1978 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


REMAND

The veteran contends, in essence, that he currently has a 
left leg and hip disability and back disability as a result 
of an injury sustained during inactive duty for training in 
August 1978. 

In a November 1997 rating decision, the RO denied the 
veteran's claims for service connection for a left hip and 
leg disability and back disability as not well grounded.  The 
veteran was notified of the RO's determination that same 
month, but did not initiate an appeal within the time period 
allowed.  Consequently, the November 1997 rating decision 
became final.  38 C.F.R. § 20.302 (2000).  Therefore, the 
issues now before the Board are whether new and material 
evidence has been submitted to reopen the previously denied 
claims.  38 U.S.C.A. § 5108 (West 1991).  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).)

As a result of the previous unappealed denials of entitlement 
to service connection for left leg and hip disability and 
back disability, the veteran has not yet been afforded an 
opportunity to present argument and/or evidence on the matter 
of why his claims should be reopened under 38 C.F.R. 
§ 3.156(a)(2000), nor has he been provided a Statement of the 
Case which reflects consideration of the standard for new and 
material evidence.  Consequently, in order to ensure him full 
due process of law and avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

VA has proposed regulations for implementing the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  See 66 
Fed.Reg. 17840-17842 (April 4, 2001).  A review of the 
proposed regulations reflects that § 5103A does not require 
VA to reopen a disallowed claim unless new and material 
evidence is presented or secured, as provided by 38 U.S.C.A. 
§ 5108.  However, nothing in § 5103A precludes VA from 
providing a claimant such assistance in substantiating a 
claim as VA considers appropriate.  In this regard, VA will 
help a claimant to obtain existing records, such as private 
and VA medical records or records from the Social Security 
Administration based on a claimant's allegation that such 
records are new and material evidence.  However, less 
assistance in attempts to reopen previously disallowed claims 
will be provided than it would in an original claim or a 
reopened claim. However, VA will not provide a medical 
examination or obtain a medical opinion in an attempt to 
reopen a previously denied claim.  Id.

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records which 
would substantiate reopening the 
claims for service connection for 
left leg and hip disability and back 
disability.

3.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  If not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 
(1998).  

The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA. 

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims to reopen.  In so doing, the 
RO should consider and apply the 
provisions of 38 C.F.R. § 3.156(a).  
If the benefits sought on appeal are 
denied, a Supplemental Statement of 
the Case (SSOC) should be issued to 
the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond.  The SSOC should 
contain, among other things, a 
summary of the provisions of 38 
C.F.R. § 3.156(a), and a discussion 
of how they affect the RO's 
determination.  




Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




